Exhibit 99.1 2012 Shareholder Meeting Hines Real Estate Investment Trust, Inc. Charles Hazen President and CEO §Commenced capital raising in 2004 §Raised and invested significant capital in 2006 and 2007 which represented a peak in the overall economic cycle and real estate cycle §In 2008 and 2009, amidst the global financial crisis, we experienced significant declines in capital raising and significant increases in redemption requests §At the end of 2009, capital raising ceased and we suspended our redemption plan to prudently preserve liquidity and protect the company’s financial position Hines REIT 2012 Shareholder Meeting 2 Since 2009, the Company has been keenly focused on the following: §Leasing: Keeping our tenants in occupancy to preserve and maintain operating income and values §Strategic asset sales: Identifying opportunities to sell certain stabilized assets to harvest liquidity and attractive profits •Atrium on Bay, One and Two Shell Plaza, One North Wacker, Three First National Plaza, Brazil Industrial and 600 Lexington §Liquidity: Ensuring we have sufficient funds to meet liquidity needs for operating expenses, leasing capital, and debt refinancings, while still maintaining reasonable levels of distributions to our shareholders We continue to be patient and disciplined in managing our portfolio in order to benefit from the slow but steady economic U.S. office market recovery Hines REIT 2012 Shareholder Meeting 3 Current Market Update §Economic recovery continues, but slowly •GDP only up 1.8% in 2011 and 2.0% in Q1 and 1.5% in Q2 of 2012 •12 consecutive quarters of GDP growth §Unemployment is still very high •Below its prior peaks but remains above 8% •4.5M private sector jobs have been added to the U.S. economy since March 2010 –1 out of 3 jobs have been office-using •Offset by more than half a million cuts in public sector §Uncertainty in global economy causing instability in U.S. markets •U.S. debt ceiling and budget concerns •Ongoing fiscal and debt crisis in Europe Hines REIT 2012 Shareholder Meeting 4 §Moderate growth in office markets •Office growth has been reasonably good over past two years –96M SF absorbed by U.S. tenants •Growth is tempered as many tenants still have excess space left over from job cuts during the downturn •Moderate demand coupled with limited supply is beginning to put upward pressure on rents in many markets §Recovery varies by market •Markets such as New York, Chicago, Houston and San Francisco continue to show signs of rental growth •Some secondary markets such as Phoenix, Sacramento and Charlotte continue to struggle Hines REIT 2012 Shareholder Meeting 5 Current State of Real Estate Market Recovery Hines REIT 2012 Shareholder Meeting 6 Strategic Dispositions One North Wacker Chicago, IL Acquired: Mar. 2008 for $540 million Sold 49% interest in Dec. 2011 for $298.9 million1 Effective ownership: 22%* *This asset was owned indirectly through the Core Fund. 1The Core Fund, in which Hines REIT invests, did not recognize a gain or loss on the sale due to the carrying amount of the noncontrolling interest being adjusted to reflect the change in ownership of One North Wacker. One and Two Shell Plaza Houston, TX Acquired: May 2004 for $352 million Sold: Aug. 2012 for $550 million Effective ownership:11%* Strategic Dispositions Hines REIT 2012 Shareholder Meeting 7 Atrium on Bay, Toronto, ON, Canada Acquired: Feb. 2007 for $215 million USD Sold: Jun. 2011 for $353 million USD Effective ownership:100% *This asset was owned indirectly through the Core Fund. Three First National Plaza Chicago, IL Acquired: Mar. 2005 for $245 million Sold: Aug. 2011 for $344 million Effective ownership:18%* Hines REIT 2012 Shareholder Meeting 8 Strategic Dispositions *This asset was owned indirectly through the Core Fund. 600 Lexington, New York, NY Acquired: Feb. 2004 for $92 million Sold: May 2010 for $193 million Effective ownership:11.67%* Brazilian Industrial Parks Araucaria, Elouveira and Vinhedo Acquired: Dec. 2008 for $115 million Sold: Jan. 2010 and Apr. 2010 for $141 million Effective ownership:100% Portfolio Summary §Total real estate assets of approximately $3.0B §Interests in 55 properties totaling over 25 million square feet §Weighted average occupancy of 87% §Current leverage percentage of 55% with weighted average interest rate of 5.6% §On May 24, 2011, NAV was determined to be $7.78. •New NAV will be disclosed prior to December 31, 2012. Hines REIT 2012 Shareholder Meeting 9 1.Data as of June 30, 2012 and based on Hines REIT’s pro rata ownership. Excludes One and Two Shell Plaza which was sold on August 9, 2012. Tracking Occupancy Hines REIT 2012 Shareholder Meeting 10 Source: NCREIF Hines REIT 2012 Shareholder Meeting San Francisco Houston Chicago Seattle Atlanta San Diego Los Angeles Washington, DC New York Dallas Sacramento Miami Richmond East Bay Charlotte Minneapolis Phoenix Kansas City San Antonio Orlando Memphis Denver 8.6% 0.8% 3.3% 10.3% 2.0% 4.6% 5.2% 4.2% 1.8% 8.1% 3.4% 2.1% 10.6% 10.1% 13.7% 2.6% 1.8% 5.5% 10.7% 11 1.Data as of June 30, 2012 and based on Hines REIT’s pro rata ownership. Excludes One and Two Shell Plaza which was sold on August 9, 2012. Lease Rollover and Tenant Diversification Hines REIT 2012 Shareholder Meeting ROLLOVER1 TENANT CREDIT QUALITY1 % OF TOTAL PORTFOLIO—BASED ON SQUARE FOOTAGE TENANT INDUSTRY MIX1 % OF TOTAL PORTFOLIO—BASED ON SQUARE FOOTAGE 1.Data as of June 30, 2012 and based on Hines REIT’s pro rata ownership. Excludes One and Two Shell Plaza which was sold on August 9, 2012. . 12 Three Huntington Quadrangle Long Island, NY 407,912 Square Feet Acquired 7/07 61% leased Airport Corporate Center Miami, FL 1,018,428 Square Feet Acquired 1/06 77% leased Hines REIT Portfolio Hines REIT 2012 Shareholder Meeting Minneapolis Office/Flex Portfolio Minneapolis, MN 769,453 Square Feet Acquired 9/07 74% leased Williams Tower Houston, TX 1,479,764 Square Feet Acquired 05/08 95% leased 2555 Grand Blvd Kansas City, MO 595,607 Square Feet Acquired 2/08 100% leased 321 North Clark Chicago, IL 889,744 Square Feet Acquired 4/06 79% leased Citymark Dallas, TX 218,926 Square Feet Acquired 8/05 93% leased JPMorgan Chase Tower Dallas, TX 1,253,343 Square Feet Acquired 11/07 80% leased 13 Hines REIT Portfolio Hines REIT 2012 Shareholder Meeting Denver Industrial Denver, CO 484,737 Square Feet Acquired 12/08 88% leased (345 Inverness) 85% leased (Arapahoe) 4050/4055 Corporate Drive Dallas, TX 643,429 Square Feet Acquired 05/08 85% leased 5th & Bell Seattle, WA 197,135 Square Feet Acquired 6/07 99% leased Seattle Design Center Redmond, WA 390,684 Square Feet Acquired 6/07 70% leased Daytona-Hart Portfolio Redmond, WA 711,974 Square Feet Acquired 12/06, 1/07 100% leased (Daytona) 85% leased (Laguna) 1900/2000 Alameda San Mateo, CA 254,145 Square Feet Acquired 6/05 91% leased 1treet Sacramento, CA 349,740 Square Feet Acquired 11/05 99% leased 3400 Data Drive Sacramento, CA 149,703 Square Feet Acquired 11/06 100% leased 14 15 Hines REIT 2012 Shareholder Meeting Hines REIT Portfolio 2100 Powell Emeryville, CA 345,892 Square Feet Acquired 12/06 100% leased Weingarten Retail Portfolio Various locations 1,510,214 Square Feet Acquired 11/08 - 3/09 95% leased Raytheon/DirecTV El Segundo, CA 550,579 Square Feet Acquired 3/08 100% leased One Wilshire Los Angeles, CA 661,553 Square Feet Acquired 8/07 94% leased Distribution Park Rio Rio de Janeiro, Brazil 690,579 Square Feet Acquired 07/07 100% leased 15 1As of June 30, 2012, Hines REIT owned an approximate 27.1% interest in the Hines US Core Office Fund. 499 Park Ave New York, NY 296,005 Square Feet Acquired 8/03 91% leased 425 Lexington Ave New York, NY 700,034 Square Feet Acquired 8/03 100% leased Riverfront Plaza Richmond, VA 951,616 Square Feet Acquired 11/06 98% leased Charlotte Plaza Charlotte, NC 625,026 Square Feet Acquired 6/07 77% leased Carillon Charlotte, NC 473,485 Square Feet Acquired 7/07 76% leased 1200 19th Street Washington D.C. 337,369 Square Feet Acquired 8/03 86% leased Hines REIT Portfolio1 Hines REIT 2012 Shareholder Meeting One Atlantic Center Atlanta, GA 1,100,312 Square Feet Acquired 7/06 92% leased One North Wacker Chicago, IL 1,373,754 Square Feet Acquired 3/08 96% leased 333 West Wacker Chicago, IL 857,558 Square Feet Acquired 4/06 74% leased Renaissance Square Phoenix, AZ 965,508 Square Feet Acquired 12/07 76% leased 16 1As of June 30, 2012, Hines REIT owned a 27.1% interest in the Hines US Core Office Fund. 101 Second Street San Francisco, CA 388,370 Square Feet Acquired 9/04 97% leased The KPMG Building San Francisco, CA 379,328 Square Feet Acquired 9/04 97% leased Golden Eagle Plaza San Diego, CA 449,180 Square Feet Acquired 8/05 78% leased Warner Center Los Angeles, CA 808,274 Square Feet Acquired 10/06 91% leased 720 Olive Way Seattle, WA 300,710 Square Feet Acquired 1/06 86% leased Douglas Boulevard Sacramento, CA 884,320 Square Feet Acquired 05/07 63% leased Wells Fargo Center Sacramento, CA 502,365 Square Feet Acquired 05/07 93% leased Hines REIT 2012 Shareholder Meeting Hines REIT Portfolio1 17 §Houston, TX - Williams Tower •Recently achieved 95% occupancy •Executed a 138,000 SF renewal with Hines through 2023 •Executed a 60,000 SF expansion with Williams Field Services Company through 2018, bringing the Williams Companies total occupancy in the project to 346,000 SF. •Executed 33,000 SF of expansions with Rowan Companies through 2020. •Executed new leases totaling approximately 66,000 SF with Cadence Bancorp through 2021, which included the retail bank space on the first floor of the building. •Executed a 23,000 SF expansion with Quanta Services through 2023. •Executed a lease renewal and expansion to 32,000 SF with Ryan and Company, a global tax services firm through 2019. §Miami, FL - Airport Corporate Center •Executed a 199,000 SF lease renewal with Norwegian Cruise Line, the project’s largest tenant, through 2023. §Chicago, IL - One North Wacker •Executed a 278,000 SF lease renewal with PricewaterhouseCoopers through 2028. Hines REIT 2012 Shareholder Meeting 18 Finding Success in Challenging Markets Leasing Update: §Chicago - 321 North Clark •Executed a 200,000 SF lease renewal with the American Bar Association through 2024. §Redmond, WA - Daytona-Hart Portfolio •Executed a 211,000 SF lease renewal with Microsoft through 2017. §Los Angeles, CA - One Wilshire •Executed a 106,000 SF lease renewal with Musick, Peeler & Garrett LLP, a California- based law firm, through 2023. §El Segundo, CA - Raytheon/DirecTV •Executed a 205,000 SF lease renewal with DirecTV through 2027. §Dallas, TX - 4050/4055 Corporate Drive •Executed a 241,000 SF lease renewal with Kay Chemical Company, a leading global supplier of cleaning and sanitation supplies to the quick service restaurant and food retail industries, through 2018. •Executed a 200,000 SF lease renewal with Fleetpride Corporation, a nationwide supplier of heavy-duty truck and trailer parts, through 2019. Hines REIT 2012 Shareholder Meeting 19 Finding Success in Challenging Markets Hines REIT 2012 Shareholder Meeting 20 Debt Maturity Chart as of June 30, 2012 Portfolio Average Weighted Interest Rate: 5.64% Hines REIT 2012 Shareholder Meeting 21 *Annual distribution rates have been calculated based on the most recent primary offering price of $10.08 per share. In May 2011, we announced an estimated per share value of $7.78. The distribution rate on the $7.78 share price is 6.5%. Rates assumes consistent distribution rate for 12-month period. Hines REIT declared distributions from July 2011 through the month of June 2012 in an amount equal to $0.00138082 per share, per day. Of the amount described above, $0.00041425 of the per share, per day dividend will be designated by the Company as a special distribution which will be a return of a portion of the shareholders’ invested capital and, as such, will reduce their remaining investment in the Company. The special distribution represents a portion of the profits from sales of investment property. The above designations of a portion of the distribution as a special distribution will not impact the tax treatment of the distributions to our shareholders. We funded our cash distributions with cash flows from operating activities, distributions received from our unconsolidated investments, proceeds from the sales of our real estate investments and cash generated during prior periods. Current Priorities & Focus §Alignment of interest •Hines has approximately $118 million invested in Hines REIT •Hines waived 1/3 of its cash asset management fees from July 2011 through December 2012 to enhance the Company’s cash flows •Fee waiver is projected to total over $7.5 million §Our near-term priorities consist of: •Leasing of existing assets in our portfolio •Strategic asset sales •Managing liquidity & maximizing distributions to shareholders Hines REIT 2012 Shareholder Meeting 22 Current Priorities & Focus §Our long-term priorities consist of: •Evaluating potential exit strategies •Managing our debt maturities §These priorities are designed to maximize shareholder returns over the long term and return shareholder capital Hines REIT 2012 Shareholder Meeting 23
